Citation Nr: 0103819	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  00-01 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for plantar tylomas of the right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from January 1960 to January 
1964.

The appeal arises from the June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, granting service connection and assigning 
a noncompensable rating for plantar tylomas of the right 
foot.  In the course of appeal, in November 1999, the RO 
granted an increased rating to 10 percent disabling for 
plantar tylomas of the right foot.


REMAND

The veteran contends that his plantar tylomas of the right 
foot are of greater severity than is reflected in the 10 
percent rating assigned effective from the date of service 
connection.  

The claims folder contains a September 1999 report of VA 
examination of the veteran's feet.  The veteran was noted to 
have been seen by the VA examiner in December 1998 and 
September 1999.  The veteran's history was noted of painful 
calluses on the right foot since 1962.  He reported that he 
developed calluses on the left foot soon after developing 
them on the right foot.  (However, the veteran is only 
service-connected for calluses on the right foot, and it is 
only that foot that is considered in the subject of the 
present appeal.)  The veteran complained of constant pain in 
the right foot, whether resting, standing, or walking.  He 
reported having an increased, stabbing pain in the foot in 
the last nine months.  He also complained of some right ankle 
pain, though he denied any recent injury.  On examination of 
the right foot, there were calluses at submetatarsals one and 
two, and a callus on the medial aspect of the hallux.  There 
were hammertoe deformities on toes two through five of both 
feet that were nonflexible.  X-rays of the second through 
fifth toes bilaterally showed no degenerative changes and no 
changes in soft tissue density.  The examiner diagnosed 
plantar tylomas on the balls of the foot and on the medial 
halluces bilaterally, and right ankle strain.  

Because the September 1999 VA examiner did not assess the 
severity of the veteran's plantar tylomas of the right foot, 
remand is necessary for a further medical examination to 
evaluate solely that disorder.  See Suttman v. Brown, 
5 Vet.App.  127 (1993).  The veteran's plantar tylomas of the 
right foot are appropriately rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, for other injuries of the foot.  While 
the RO has rated the disorder as a scar under Diagnostic Code 
7804-7819, and while the Board does not find this to be an 
inappropriate analogy, the veteran's entitlement to a higher 
schedular rating involves consideration of whether the 
tylomas produce moderately severe or severe foot disability.   
Under Diagnostic Code 5284, where the foot disorder is 
severe, a 30 percent rating is assigned; where moderately 
severe, a 20 percent rating is assigned; and where moderate, 
a 10 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2000).  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his plantar 
tylomas of the right foot since October 
1999, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder. 

2.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the extent of the veteran's 
present service-connected plantar tylomas 
of the right foot.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The examiner 
should describe the level of right foot 
disability attributable to the veteran's 
plantar tylomas of the right foot as 
severe, moderately severe, moderate, or 
less than moderate.  The examiner should 
specifically address the level of foot 
disability attributable solely to the 
veteran's plantar tylomas of the right 
foot, without consideration of disabling 
effects any other right foot pathology, 
including the previously identified 
hammertoes and pes planus.

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

4.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


